Citation Nr: 0700837	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957 and from April 1959 to August 1987.  He died 
in April 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001, at the age of 63.  
According to his death certificate, the immediate cause of 
death was metastatic colon cancer.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The veteran's colon cancer is not a disease which the 
Secretary has established as presumptively associated with 
Agent Orange exposure.  

4.  The first objective medical evidence of a diagnosis of 
colon cancer was in December 1999.  The veteran's colon 
cancer was not present in service or for many years later, 
and it is not related to a disease or injury in service or to 
a service-connected disability.

5.  At the time of the veteran's death, he did not have any 
claim pending before VA.  

6.  The appellant filed her claim more than 12 months after 
the death of the veteran.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to the cause of his death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

2.  Colon cancer was not incurred in or aggravated by service 
nor may the cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2006).

3.  The appellant is not entitled to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the appellant addressing her claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her cause of death claim in a letter issued in 
September 2002.  By this letter, the RO also notified the 
appellant of exactly which portion of that evidence was to be 
provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this letter, the appellant also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted September 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  
All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.  
See Mayfield, supra.  

However, the Board finds this September 2002 letter failed to 
inform the appellant of the evidence necessary to 
substantiate her accrued benefits claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim, 
however, if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In as much as the appellant's accrued benefits claim 
fails for legal reasons, the Board will not remand the issue 
of the adequacy of the VCAA notice back to the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, which held that the VCAA requires 
the VA to provide the claimant with notice of missing 
information and evidence that will assist in substantiating 
all the elements of the claim.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify.  Mayfield, supra.  Here, 
the Board finds no possibility of prejudicial error to the 
appellant.  As explained below, service connection is not 
warranted on this claim.  Therefore, neither the degree of 
disability nor the effective date of an award will be 
assigned in this case.  Any lack of notice as to these 
matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

II.  Factual Background

The official death certificate shows that the veteran died in 
April 2001, at age 63. The immediate cause of death was 
metastatic colon cancer which was noted as lasting 18 months.  
An autopsy was not performed.

At the time of death, the veteran was not service-connected 
for any disorder.

His service medical records are negative for any reference to 
colon cancer.

An undated signed letter from S.W.F., M.D., apparently 
assembled for purposes of answering insurance questions, 
stated the veteran underwent a colonoscopy in December 1999 
when he was found to have a cecal mass.  Biopsy proved this 
was colon cancer .  The veteran then underwent an exploratory 
laparotomy and a right colon resection with liver biopsy in 
January 2000.  At that time he was diagnosed with stage IV 
colon cancer which had spread from the colon to the liver.  
It was noted the tumor in the liver was doomed unredeemed and 
unresectable.

A January 2000 private medical record by R.L.S., M.D., the 
veteran's oncologist, showed that the veteran had had right-
sided abdominal pain for a few weeks.  Post colonoscopy, the 
veteran was found to have a right-sided colon tumor.  After 
surgery in early January 2000 the veteran was found to have 
two separate liver metastases of the right and left lobes.  
An omental nodule was biopsied and demonstrated 
adenocarcinoma.  Stage IV carcinoma of the colon was 
assessed.  Chemotherapy rather than radiation therapy was 
proposed.  Another January 2000 private medical record 
reflects the colon cancer diagnosis of the pathologist and 
gives the tumor size as 6 centimeters (cm.).  

An April 2000 CT scan of the chest demonstrated innumerable, 
small, bilateral, non-calcified pulmonary parenchymal nodules 
which the reviewer thought, given the veteran's medical 
history, represented extensive pulmonary metastatic disease.  
A centrally low-attenuation mass lesion measured 7 cm. by 6 
cm. by 7 cm. within the right liver lobe, posterior segment, 
which the reviewer likewise thought represented hepatic 
metastatic disease.  

May 2000 private medical records reflect a CT scan of the 
chest demonstrating an apparent increase in the number and 
size of some of the nodules as well as evidence of some 
cavitation of the metastatic nodules.  A metastatic lesion 
involving the right lobe of the liver decreased in size.  One 
of the CT scan reports noted the veteran's carcinoma of the 
colon had mestastacized to the lungs and liver.

A September 2000 CT scan revealed a slight progression of 
pulmonary metastasis since May 2000, a slight decrease in the 
size of the right lobe liver mass since a prior scan in April 
2000, and the development of a small amount of ascites.  
According to another private record, his doctor believed 
these CT findings were overall encouraging with a significant 
improvement in his liver metastases shown, the liver lesion 
shrunk in half, but lung nodules stable or perhaps slightly 
increased.

A December 2000 private medical record reflects the 
reappearance and increase of an infraumbilical mass effect 
noted in the past.  Dr. R.L.S. assessed that the veteran's 
cancer was progressing and stated his concern by the 
increased mass effect in the umbilical region.  

A January 2001 private medical record reveals the veteran was 
seen for this mass which he thought might be an infection.  
Dr. R.L.S. explained it was a tumor mass just below the 
incision inferior to the umbilicus.  Another January 2001 
private medical record noted the veteran's colon cancer was 
progressing in the face of chemotherapy treatment.

Another January 2001 private medical record reflects a CT 
scan of the veteran's chest, abdomen and pelvis.  An interval 
increase in the number and sizes of numerous bilateral 
pulmonary nodules was noted.  A small to moderate sized left 
pleural effusion was new compared to an exam back in 
September 2000 and it was noted that it could be malignant in 
nature.  The liver demonstrated an interval increase in the 
number and sizes of multiple hypodense metastases located in 
both the right and left hepatic lobes.  The spleen, pancreas, 
adrenal glands, and kidneys remained normal.  Within the 
anterior abdominal wall, just below the level of the 
umbilicus, a mass of increasing size was identified and 
measured approximately 4 cm. by 4 cm. in the tranaxial plane 
and extended for a length of 5.5 or 6 cm.  The report said 
this was highly suspicious for the spread of a tumor.  

A private hospice medical record dated in April 2001 states 
that the veteran was diagnosed with colon cancer in December 
1999 when he had surgery to remove part of his small 
intestine.  

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disorder to be the cause of death it must singly or 
with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Cancer manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the veteran's colon cancer was 
related to Agent Orange exposure in service.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  In some circumstances, a 
disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service personnel records in 
the claims file indicate the veteran served in the Republic 
of Vietnam.

Diseases that the Secretary has associated with herbicide 
exposure include the following: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcomas, and 
diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Hence, they do not include colon cancer.

The Secretary of Veterans Affairs has determined that there 
is no positive association between Agent Orange exposure and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, 
no such presumptive basis for service connection will be 
afforded the veteran's colon cancer.  However, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The claimant may 
support with affirmative medical opinion evidence her claim 
for service connection for colon cancer as due to Agent 
Orange exposure.

The appellant submitted an undated and unsigned typed 
statement with her March 2005 substantive appeal, or VA Form 
9.  In that letter, the appellant stated that it was not 
clear that the veteran's cancer did not result from exposure 
to Agent Orange or other exposures that may be related to 
water, food or other environmental media, insecticides or 
other chemicals, tropical diseases or medications during his 
tours of duty in Southeast Asia.  This lay statement, 
however, does not provide an affirmative causal opinion.  A 
causal clinical link for the veteran must be made by a 
medical practitioner addressing the veteran's particular 
case, based on the circumstances of the veteran's diseases or 
injuries and other factors particular to the veteran.  To 
require less would allow service connection on the basis of 
mere statistical significance associated with facts common to 
the veteran's service-connected conditions or his period of 
service.  Governing VA law does not allow service connection 
on the basis of a showing of statistical variance, howsoever 
significant, without the support of a particularized medical 
opinion.  It is true that some presumptions have been adopted 
within governing regulations based on recognized positive 
medical correlations to certain diseases or injuries.  
However, where no such presumption is recognized in the 
governing law, service connection can only be established 
based on facts as medically interpreted for the claimant's 
particular case.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).

Additionally, both Federal regulation and case law preclude 
granting service connection predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2006); 
see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a 
medical treatise submitted by an appellant that only raises 
the possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

The Board acknowledges the appellant's contentions.  However, 
neither the appellant nor her service representative is 
qualified to express an authoritative and probative opinion 
regarding any medical causation that led to the veteran's 
death.  As such, their lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The evidence shows that the veteran's death in April 2001 was 
caused by metastatic colon cancer.  The service medical 
records do not establish the presence of cancer during 
service, and after service cancer of any kind was not 
documented for more than 12 years.

Service medical records include no finding or diagnosis of 
colon cancer, and post-service records include no finding or 
diagnosis of colon cancer prior to December 1999.  Hence, the 
preponderance of the cognizable evidence is against colon 
cancer developing in service, and is thus against the claim 
for service connection on that direct basis.  38 C.F.R. § 
3.303.  The preponderance of the cognizable evidence is also 
against colon cancer being present within the first post-
service year, and hence is against the claim on a first-year 
post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
As discussed above, because the veteran's colon cancer is not 
among the diseases for which the Secretary has established a 
presumption based on Agent Orange exposure, the veteran's 
claim may not be granted on that presumptive basis.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Last, 
because the veteran has presented no cognizable medical 
evidence establishing a causal link between his exposure to 
Agent Orange in service and his later development of colon 
cancer, the preponderance of the evidence is against 
entitlement to service connection for colon cancer on that 
direct basis.  38 C.F.R. § 3.303; Combee.

The appellant has not submitted any competent medical 
evidence, nor is there any competent medical evidence of 
record, which establishes a relationship between the disease 
process implicated in the veteran's death, carcinoma of the 
colon, and the veteran's periods of active duty, either 
directly or presumptively.

As colon cancer was not incurred in service or manifested to 
a compensable degree within the first post-service year, or 
related in any way to service, there is no basis, factual or 
legal, to associate the veteran's fatal disease process to 
service.  For this reason, colon cancer, which was the 
primary cause of death, was not a service-connected 
disability.

Because the preponderance of the evidence is against the 
claim for service connection for colon cancer, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Accrued Benefits

As to accrued benefits, they include those the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2006).  Upon the death of a veteran, any accrued benefits 
are payable to his spouse, or to others if the spouse is not 
alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  
Only evidence contained in the claims file at the time of the 
veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2006); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  However, the appellant filed 
her Dependency and Indemnity Compensation (DIC) claim in 
September 2002, more than one year after the veteran's death 
in April 2001.  In this regard, a claim for DIC by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) (2006).  In 
addition, the veteran must have had a claim pending for such 
benefits at the time of his death.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  A review of the claims file indicates 
that none of the veteran's claims for service connection 
filed during his lifetime were pending at the time of his 
death.  See 38 C.F.R. § 3.160(c) (2006) (defining "pending 
claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (2006) (defining "finally 
adjudicated claim" as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).

As the competent and objective evidence in the claims file at 
the date of death does not show any pending claim, or that 
the appellant's DIC claim was filed within 12 months of the 
veteran's death, her claim for accrued benefits must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


